DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group II (A system); Species A (Figs. 1A & 5A-5D); Species D (Fig. 3A); Species L (Fig. 9F); and Species P (Figs. 14A-14C) in the reply filed on 04/07/2022 is acknowledged.  It is to be noted that Species Group 5, as set forth in the restriction/election action dated 01/07/2022, has been withdrawn since the requirement conflicts with claim structure.
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/07/2022.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US PG Pub. 2006/0292206), as disclosed in the IDS dated 12/11/2020, hereinafter Kim, in view of Houser (US Patent No. 5,865,801) and Gobel (US PG Pub. 2006/0184109).
Regarding claims 17-19, Kim discloses a system for treating an aneurysm, illustrated in Figures 12 and 16-18, comprising a double-walled filling structure (19), positionable across an aneurysm, comprising an inner wall (16) and an outer wall (17), wherein the inner wall and the outer wall are configured such that when the double-walled filling structure is filled with a filling medium, the outer wall conforms to an inside of the aneurysm and the inner wall forms a generally tubular lumen to provide for blood flow across the aneurysm; an expandable support member (25) disposed within the double-walled filling structure (19) so as to support the generally tubular lumen during and/or after filling of the double-walled filling structure, illustrated in Figures 16-18 ([0035], Lines 1-6; [0039] & [0040], Lines 1-3); but does not specifically teach a pressure monitoring system having first and second pressure sensors between the inner and outer walls and on an outer surface of the double-walled filling structure.
	However, Houser teaches a balloon catheter assembly comprising at least one pressure sensor (116) on the outer wall of the balloon/catheter (114), illustrated in Figure 10; the pressure sensor allowing for pressure readings between the exterior surface of the balloon/catheter and the tissue wall of the vessel, thereby allowing for adaptability in treating different types of tissue surfaces and avoiding overinflation (Houser: Column 1, Line 66 – Column 2, Line 4; Column 3, Lines 1-4 & Column 7, Lines 1-6).  Furthermore, Gobel teaches a balloon catheter assembly comprising an inner wall (4) and an outer wall (6), wherein the interior space (8) between the inner and outer walls is configured to be filled with fluid, and further comprising a pressure sensor in the interior space between the inner and outer walls; the sensor allowing for measurement of pressure during filling, thereby avoiding overinflation and/or excessive pressure at vessel walls (Gobel: [0019] & [0048])
In view of the teachings of Houser and Gobel it would have been obvious to one having ordinary skill in the art at the time of the invention for the system of Kim to include a pressure monitoring system having first and second pressure sensors between the inner and outer walls and on an outer surface of the double-walled filling structure, in order to monitor pressure at the outer wall/tissue wall interface and/or in the interior space between the inner and outer walls, where the filling medium is filled, thereby allowing for adaptability in treating different types of tissue surfaces, and/or avoiding overinflation/excessive pressure at vessel walls, which could cause damage to vessel tissue. 
Regarding claim 20, Kim in view of Houser and Gobel disclose the system of claim 17, wherein Kim further teaches a tube (26) configured to deliver the filling medium into the double-walled filling structure (19), illustrated in Figures 16 and 17 (Kim: [0039]); it further would have been obvious to one having ordinary skill in the art at the time of the invention for the tube to be coupled to a controller communicatively coupled with an output of at least one of the first and second pressure sensors (Houser: Column 3, Lines 9-13), in order to control flow rate/filling pressure based on the readings/measurements of the first and second pressure sensors, in order to avoid overinflation/excessive pressure, thereby preventing any potential damage to vessel wall/tissue, as taught by Houser and Gobel (Houser: Column 1, Line 66 – Column 2, Line 4 & Gobel: [0019]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 17 of U.S. Patent No. 10,864,098; and claims 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 10,022,249.  Although the claims at issue are not identical, they are not patentably distinct from each other because all sets of claims set forth a system/method for treating an aneurysm comprising a double-walled filling structure having an inner wall and an outer wall, wherein when the double-walled filling structure is filled with filling medium, the outer wall conforms to the inside of the aneurysm and the inner wall forms a generally tubular lumen to provide for blood flow across the aneurysm; and a pressure monitoring system having a pressure sensor in fluid communication with an interior of the at least one double-walled filling structure and a pressure sensor disposed between an exterior of the at least one double-walled filling structure and inside surface of the aneurysm.  It is to be noted that omission, in the current application, of additional structure set forth in the claims of the above-mentioned patents, with subsequent loss of their function would have been obvious to one of ordinary skill in the art at the time of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774